—In an action, inter alia, to permanently enjoin a court-appointed receiver from collecting rents directly from the subtenants of certain premises, the plaintiff appeals from an order of the Supreme Court, Nassau County (Davis, J.), dated April 26, 1996, which denied his motion for a preliminary injunction.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly denied, as overbroad, his motion to preliminarily enjoin the court-appointed receiver from collecting rents from all of the subtenants of the subject premises. The collection of rents by the receiver from all of the subtenants in the building was not "an act in violation of the plaintiff’s rights” (CPLR 6301) inasmuch as the plaintiff was the shareholder of only one out of the numerous subleased cooperative apartments. Thus, the plaintiff failed to show the likelihood of success on the merits of the underlying action and irreparable injury, absent the granting of the preliminary injunction (see, Aetna Ins. Co. v Capasso, 75 NY2d 860; Doe v Axelrod, 73 NY2d 748; Merrill Lynch Realty Assocs. v Burr, 140 AD2d 589; cf., Bur-max Co. v B & S Indus., 135 AD2d 599). O’Brien, J. P., Copertino, Pizzuto and Joy, JJ., concur.